The Petition for Permission To Practice Law Before the Courts of the Navajo Nation filed the 2nd day of January, 1979 by J. Tonny Bowman having been received and considered by the Acting Chief Justice pursuant to 7 N.T.C. 801, the Court finds:
1. That the petitioner is an enrolled member of the Navajo Tribe and a graduate of an accredited law school.
2. That the petitioner has not taken any of the Navajo bar examinations.
3. That Title 7, Section 601 of the Navajo Tribal Code authorizes the judges of the Navajo Nation to adopt rules for pleading, practice and procedure.
4. That the judges of the Navajo Nation are therefore authorized to adopt rules for admission to practice before the Navajo courts pursuant to 7 N.T.C. 601.
5. That the judges of the Navajo Nation adopted Rule 6, *28Rules of Court pursuant to 7 N.T.C. 601 which states: "No person shall appear as counsel in any action or proceeding in the Courts of the Navajo Nation unless he is a member in good standing of the Navajo Nation Bar, certified as having passed the bar examination."
6.That Rule 6, Rules of Court was meant to apply to Navajo and non-Navajo alike, professional attorney and non-professional attorney.
7.That the purpose of the Navajo Nation Bar Examination is to test a person's knowledge of Navajo law despite anyone's opinion otherwise.
8.That while petitioner's character makes him a qualified candidate for admission to the bar, he has not met the requirements of Rule 6.
9. That no provision exists for waiving the requirement of Rule 6.
10. That the petitioner will be deprived of no rights as a Navajo or American citizen by the requirement that he pass a bar examination.
11.That the petitioner has not alleged sufficient grounds for this Court to waive the requirement even if it could.
*29Dated this 25th day of January, 1979.
THEREFORE, the Petition For Permission To Practice Law Before The Courts Of The Navajo Nation is DENIED.
Marie F. Neswood
Acting Chief Justice of the Navajo Nation